UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     ____________

                                      No. 13-3144
                                     ____________


                           UNITED STATES OF AMERICA

                                            v.

                               TUYEN QUANG PHAM,
                                           Appellant

                                     ____________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (E.D. Pa. 5-08-cr-00427-004)
                     District Judge: Honorable Legrome D. Davis
                                     ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     July 9, 2015

             Before: FISHER, JORDAN and HARDIMAN, Circuit Judges.

                                     ____________

                                 JUDGMENT ORDER
                                    ____________

       This cause came on to be considered on the record from the United States District
Court for the Eastern District of Pennsylvania and was submitted pursuant to Third
Circuit LAR 34.1(a) on September 8, 2014. After consideration of all contentions raised
by the Appellant, it is now hereby

        ORDERED and ADJUDGED by this Court that the judgment of the District Court
entered June 27, 2013, be and the same is hereby VACATED for the same reasons stated
in this Court's decision in United States v. Bui, 769 F.3d 831 (3d Cir. 2014). Appellant's
petition is GRANTED and the case is REMANDED for further proceedings consistent
with this order.

                                                        By the Court,
                                                        s/ D. Michael Fisher
                                                        Circuit Judge


Attest:

s/Marcia M. Waldron
Clerk

Dated: July 9, 2015